Case 1:16-cv-00659-JMS-RLP Document 45 Filed 04/22/19 Pageiof2 PagelD#: 112

Of Counsel:
SUMIDA AU & WONG
A Limited Liability Law Company

KEVIN P.H. SUMIDA 2544-0
ksumida@hawaiilaw411.com

735 Bishop Street, Suite 411
Honolulu, Hawaii 96813
Telephone No. 808-356-2600
Facsimile No. 808-587-6197

Attorneys for Defendants
KATHERINE P. KEALOHA and
LOUIS M. KEALOHA

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

GERARD K. PUANA,
Plaintiff,

VS.

KATHERINE P. KEALOHA, LOUIS
M. KEALOHA, MINH-HUNG
“BOBBY” NGUYEN, DANIEL
SELLERS, NIALL SILVA, WALTER
CALISTRO, DRU AKAGI, JOHN
and/or JANE DOES 1-50,

Defendants.

 

 

CIVIL NO. 16-00659 JMS/RLP

JOINT STATUS REPORT;
CERTIFICATE OF SERVICE

JOINT STATUS REPORT

The parties who have filed an appearance herein (Plaintiff, Defendant

Katherine Kealoha, and the City and County of Honolulu), through their counsel,
Case 1:16-cv-00659-JMS-RLP Document 45 Filed 04/22/19 Page2of2 PagelD#: 113

have conferred electronically and jointly agree that the stay of this case should
continue until disposition of the criminal matter against Katherine and Louis

Kealoha.

DATED: HONOLULU, HAWAII, April 22, 2019.

 

 

KEVIN P. H. SUMIDA
Attorneys for Defendants
KATHERINE P. KEALOHA
and LOUIS M. KEALOHA
